                   Case 2:19-cv-06326-DSF-PLA Document 25 Filed 11/08/19 Page 1 of 3 Page ID #:77




                     1 ROBERT M. COLLINS, SB# 254915
                         E-Mail: Robert.Collins@lewisbrisbois.com
                     2 LEWIS BRISBOIS BISGAARD & SMITH LLP
                       221 North Figueroa Street, Suite 1200
                     3 Los Angeles, California 90012
                       Telephone: 213.250.1800
                     4 Facsimile: 213.250.7900
                     5 Attorneys for Defendant
                       VERTICAL ENTERTAINMENT,LLC;
                     6 STORYBOARD ENTERTAINMENT,
                       LLC; and EUCLID 431 PICTURES, INC.
                     7
                     8
                     9                         UNITED STATES DISTRICT COURT
                    10                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                    11 DAVID M. CHLOPECKI, an                   CASE NO. 2:19-CV-6326 DSF (PLAx)
                       individual;                              The Honorable Dale S. Fischer
                    12
                                     Plaintiff,
                    13                                          STIPULATION FOR ORDER
                              v.                                PERMITTING DEFENDANTS TO
                    14
                       EUCLID 431 PICTURES, INC. a              FILE AN OVERSIZED
                    15 Canadian corporation; STORYBOARD         MEMORANDUM OF POINTS AND
                       ENTERTAINMENT, LLC, a Michigan           AUTHORITIES IN SUPPORT OF
                    16 limited liability company; VERTICAL
                       ENTERTAINMENT, LLC, a California         THE DEFENDANTS’ MOTION TO
                    17 limited liability company; and DOES 1-   DISMISS (L.R. 11-6).
                       10, inclusive,
                    18
                                     Defendants.
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27

LEWIS               28
BRISBOIS
BISGAARD                 4831-0690-1164.1
& SMITH LLP
ATTORNEYS AT LAW                                         STIPULATION
                   Case 2:19-cv-06326-DSF-PLA Document 25 Filed 11/08/19 Page 2 of 3 Page ID #:78




                     1            Defendants EUCLID 431 PICTURES, INC.; STORYBOARD
                     2 ENTERTAINMENT, LLC and VERTICAL ENTERTAINMENT, LLC,
                     3 (collectively herein “Defendants”) by and through their counsel of record, and
                     4 Plaintiff DAVID M. CHLOPECKI (“Plaintiff”) by and through his counsel of
                     5 record, hereby stipulate for an Order that the Defendants be permitted to file a
                     6 Memorandum of Points and Authorities in Support of the Defendants’ Federal Rules
                     7 of Civil Procedure Rule 12(b)6 Motion to Dismiss (“Motion to Dismiss”) to be filed
                     8 with the Court on or before November 22, 2019.
                     9            Local Rule 11-6 (“L.R. 11-6”) provides that no memorandum of points and
                    10 authorities shall exceed 25 pages in length unless permitted by order of the Court.
                    11 Specifically, L.R. 11-6 states the following:
                    12                      “L.R. 11-6 Points and Authorities - Trial Briefs - Length.
                                            No memorandum of points and authorities, pre-trial brief,
                    13                      trial brief, or post-trial brief shall exceed 25 pages in
                                            length, excluding indices and exhibits, unless permitted by
                    14                      order of the judge.”
                    15            The Court previously granted the Parties’ stipulation to continue the time for
                    16 the Defendants to respond to the Complaint until November 22, 2019, on the
                    17 grounds that it is more efficient for both the Parties and the Court if the several
                    18 defendants are permitted to provide a coordinated response to the Complaint once
                    19 all parties are served. (See Order Granting Stipulation (ECF 23)). As the
                    20 Defendants Motion to Dismiss will seek a dismissal of all claims as to all three
                    21 Defendants, the parties agree and stipulate that the Defendants should be permitted
                    22 10 additional pages, beyond the 25 allotted by L.R. 11-6, in order to fairly present
                    23 their arguments to the Court as to all of the Defendants.
                    24            Accordingly, the parties respectfully request that the Court grant the parties’
                    25 stipulation, and enter an Order permitting the Defendants to file a memorandum of
                    26 points and authorities totaling 35 pages, in support of the Defendants’ Motion to
                    27 Dismiss to be filed on or before November 22, 2019.

LEWIS               28
BRISBOIS
BISGAARD                 4831-0690-1164.1
& SMITH LLP                                                              2
ATTORNEYS AT LAW                                                   STIPULATION
                   Case 2:19-cv-06326-DSF-PLA Document 25 Filed 11/08/19 Page 3 of 3 Page ID #:79




                     1            IT IS SO STIPULATED.
                     2
                     3 DATED: November 8, 2019                   ROBERT M. COLLINS
                                                                 LEWIS BRISBOIS BISGAARD & SMITH LLP
                     4
                     5                                           By: /s/ Robert M. Collins
                     6                                               Robert M. Collins
                                                                     Attorneys for Defendant VERTICAL
                     7                                               ENTERTAINMENT, LLC

                     8
                         DATED: November 8, 2019                 S. CHRISTOPHER WINTER
                     9                                           LAW OFFICES OF S. CHRISTOPHER
                                                                 WINTER
                    10
                    11                                           By: /s/ S. Christopher Winter
                                                                     S. Christopher Winter
                    12                                               Attorneys for Plaintiff DAVID M.
                                                                     CHLOPECKI
                    13
                    14            Pursuant to Civil L.R. 5-4.3.4(a)(2)(i), the filer attests that all other
                    15 signatories listed, and on whose behalf this filing is submitted, concur in the filing’s
                    16 content and have authorized the filing.
                    17
                    18
                    19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27

LEWIS               28
BRISBOIS
BISGAARD                 4831-0690-1164.1
& SMITH LLP                                                             3
ATTORNEYS AT LAW                                                  STIPULATION
